IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-10524
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GABRIEL HUERTA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:95-CR-76-1-C
                       --------------------
                         November 7, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     On appeal from the denial of a “Motion Under Rule of

Lenity,” filed by Gabriel Huerta, federal prisoner No. 38965-115,

we remanded to the district court for a determination whether the

belated filing of the notice of appeal was due to excusable

neglect or good cause.     United States v. Huerta, No. 05-10524

(5th Cir. June 4, 2002).    The district court having found that

the late filing should be excused, the Government now moves this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10524
                                -2-

court to dismiss the appeal for lack of subject matter

jurisdiction and, in the alternative, requests an extension of

time to file its appellate brief.

     Huerta argues that the district court erred by failing to

construe his motion as sounding under § 2255.   He does not

challenge the district court’s holding that the rule of lenity

does not provide a jurisdictional basis for the district court to

grant relief, and he does not suggest any other statutory basis

for jurisdiction.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); FED. R. APP. P. 28(a)(9)(A).

     Huerta’s motion is facially time-barred under § 2255 and he

did not timely present any evidence to the district court

relevant to a whether a motion for § 2255 relief might be deemed

timely under 28 U.S.C. § 2255(4).   Accordingly, the Government’s

motion for an extension of time is denied as moot and the appeal

is dismissed.

     APPEAL DISMISSED; MOTION FOR EXTENSION OF TIME DENIED AS

MOOT.